Exhibit 10.3

 

--------------------------------------------------------------------------------

MANAGEMENT SERVICES AGREEMENT

by and between

FRIEDMAN, BILLINGS RAMSEY GROUP, INC.

and

FBR CAPITAL MARKETS CORPORATION

dated as of July 20, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

MANAGEMENT SERVICES AGREEMENT

THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is made as of July 20,
2006, by and between FRIEDMAN, BILLINGS, RAMSEY GROUP, INC., a Virginia
Corporation (“FBR Group”), and FBR CAPITAL MARKETS CORPORATION, a Virginia
corporation (“FBR Capital Markets”).

WHEREAS, FBR Group is the parent company of FBR TRS Holdings, Inc. (“FBR TRS”),
which is currently the sole shareholder of FBR Capital Markets; and

WHEREAS, concurrently with the execution and delivery by the parties of this
Agreement, FBR Capital Markets is issuing and selling in a private offering
12,066,667 shares of its common stock, $0.001 par value per share (“Common
Stock”), plus up to an additional 1,810,000 shares of Common Stock to cover
additional allotments, if any, pursuant to the terms and conditions of that
certain Purchase/Placement Agreement, dated as of July 14, 2006, by and between
FBR Capital Markets and Friedman, Billings, Ramsey & Co., Inc. (“FBR & Co.”), as
well as an additional 5,172,813 shares of Common Stock, subject to adjustment in
certain circumstances, in a concurrent private placement to affiliates of
Crestview Partners; and

WHEREAS, the “taxable REIT subsidiary” election of FBR TRS will be amended to
include FBR Capital Markets as a greater than 35% owned subsidiary of FBR TRS;
and

WHEREAS, FBR Capital Markets desires to retain and avail itself of the services
of an Executive Management Team (as defined below) to be provided by FBR Group,
and FBR Group desires to provide such Executive Management Team for FBR Capital
Markets, pursuant to the terms of this Agreement, and FBR Group and FBR Capital
Markets wish to enter into a reimbursement arrangement whereby FBR Capital
Markets will bear its share of certain expenses for the Executive Management
Team; and

WHEREAS, FBR Group is not in the business of providing personnel and will not
derive any profit from the reimbursement arrangement set forth herein. The
parties intend for the amounts paid hereunder by FBR Capital Markets as
reimbursements pursuant to this Agreement to be treated as repayments of amounts
advanced and not to be included in FBR Group’s gross income for federal income
tax purposes.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties do hereby agree as follows:

1. Scope of Duties; Standard of Care.

(a) FBR Group shall provide FBR Capital Markets with the Executive Management
Team, each member of which shall hold the office in FBR Capital Markets set
forth on Scnhedule 1 attached hereto and who shall be responsible for
performing, subject to the oversight of the Board of Directors of FBR Capital
Markets, such services and activities as are customarily performed by persons
holding the positions set forth on Schedule 1 attached hereto, or as otherwise
reasonably requested by the Board of Directors of FBR Capital Markets from time
to time. For purposes of this Agreement, the term “Executive Management Team”
shall



--------------------------------------------------------------------------------

mean the executive officers of FBR Capital Markets as set forth on Schedule 1
attached hereto, as such schedule may be amended from time to time by the
parties to this Agreement.

(b) In providing services hereunder, FBR Group will cause each member of the
Executive Management Team to exercise the degree of care required under
applicable law with respect to the office held by such member.

2. Term and Amendment; Termination.

(a) The initial term of this Agreement shall expire on December 31, 2007;
provided, however, that the term of this Agreement shall be extended
automatically for additional one-year periods, on each December 31, unless FBR
Capital Markets or FBR Group gives the other party hereto 90 days’ prior written
notice that the term of this agreement will not be extended. Except as provided
in Section 2(b) below, neither this Agreement nor any provision hereof can be
modified, amended, changed, discharged or terminated except by an instrument in
writing, signed by each of the parties hereto.

(b) FBR Capital Markets shall have the right to terminate this Agreement upon
not less than thirty (30) days prior written notice to FBR Group following the
execution and delivery by FBR Capital Markets of a definitive agreement and plan
of merger, stock purchase agreement, asset purchase agreement or similar
definitive agreement providing for the merger, share exchange, consolidation,
sale of all or substantially all of the issued and outstanding capital stock or
assets or other business combination transaction that will result in a change of
control of FBR Capital Markets or its business.

3. Payment of Allocable Share of Executive Bonus Pool. In consideration for the
provision of the Executive Management Team pursuant to the terms of this
Agreement, FBR Capital Markets shall pay FBR Group its share of the amount that
will be allocated to the Executive Bonus Pool established under The FBR Group
Key Employee Incentive Plan, which shall be an annual amount equal to 8.0% of
the pre-tax net income of FBR Capital Markets, plus an additional 3.0% of the
pre-tax net income of the investment banking unit of FBR & Co. (collectively,
the “Allocable Share”), in each case before deducting the Allocable Share. The
Allocable Share shall be paid in equal quarterly installments within 45 days
after the end of each calendar quarter of each year during the term of this
Agreement; provided, that the Allocable Share with respect to the quarter ending
on September 30, 2006 shall be pro rated for the shortened period commencing on
the date hereof.

4. Independent Contractor. The parties agree that FBR Group is acting as an
independent contractor hereunder and no partnership, joint venture, or
employee/employer relationship shall exist or be implied hereunder.

5. Liability. Neither FBR Group nor any of its respective affiliates (other than
FBR Capital Markets and its respective subsidiaries), partners, employees or
agents shall be liable to FBR Capital Markets or its respective subsidiaries or
affiliates for any loss, liability, damage or expense arising out of or in
connection with the performance of management services contemplated by this
Agreement, except to the extent caused by the gross negligence or willful
misconduct of FBR Group or any of its respective affiliates (other than FBR
Capital Markets and its respective subsidiaries), partners, employees or agents
(other than FBR Capital Markets and its subsidiaries).

 

2



--------------------------------------------------------------------------------

6. Indemnity. Each of FBR Capital Markets and its subsidiaries shall, jointly
and severally, defend, indemnify and hold harmless each of FBR Group and its
respective affiliates (other than FBR Capital Markets and its subsidiaries),
partners, employees, agents, directors, officers and controlling persons (each
an “Indemnified Party” and collectively, the “Indemnified Parties”) from and
against any and all loss, liability, damage or expense, joint or several,
arising from any claim (a “Claim”) by any Person with respect to, or in any way
related to, the management services (including, without limitation, the
engagement of FBR Group pursuant to this Agreement and the performance by FBR
Group of the management services pursuant to this Agreement) contemplated by
this Agreement (including reasonable attorneys’ fees) resulting from any act or
omission of such Indemnified Party except to the extent caused by the gross
negligence or willful misconduct of such Indemnified Party. FBR Capital Markets
and its respective subsidiaries shall, jointly and severally, defend at their
own cost and expense any and all suits or actions (just or unjust) which may be
brought against FBR Capital Markets and/or its respective subsidiaries and the
Indemnified Parties. FBR Capital Markets and its respective subsidiaries shall,
jointly and severally, defend at their own cost and expense any and all suits or
actions (just or unjust) which may be brought in which the Indemnified Parties
may be impleaded with others upon any Claim upon any matter, directly or
indirectly, related to or arising out of the Agreement or the performance hereof
by the Indemnified Parties, except that if such damage shall be finally
determined by a court of competent jurisdiction to be the direct result of bad
faith or willful misconduct by any of the Indemnified Parties, then such
Indemnified Party shall reimburse FBR Capital Markets and its respective
subsidiaries for the costs of defense and other costs incurred by FBR Capital
Markets and its respective subsidiaries in proportion to such Indemnified
Party’s culpability as proven.

7. Representations and Warranties.

(a) FBR Capital Markets represents and warrants to FBR Group that: (i) FBR
Capital Markets has taken all action necessary to permit it to execute and
deliver this Agreement and to carry out the terms hereof; (ii) this Agreement,
when duly executed and delivered by FBR Capital Markets, will constitute a valid
and binding obligation of FBR Capital Markets, enforceable against FBR Capital
Markets in accordance with its terms; and (iii) FBR Capital Markets is not
required to obtain any order, consent, approval or authorization of, or to make
any declaration or filing with, any third party or governmental authority in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby, except for such order, consent,
approval, authorization, declaration or filing as which has been obtained or
made.

(b) FBR Group represents and warrants to FBR Capital Markets that: (i) FBR Group
has taken all action necessary to permit it to execute and deliver this
Agreement and to carry out the terms hereof; (ii) this Agreement, when duly
executed and delivered by FBR Group, will constitute a valid and binding
obligation of FBR Group, enforceable against FBR Group in accordance with its
terms; and (iii) FBR Group is not required to obtain any order, consent,
approval or authorization of, or to make any declaration or filing with, any
third party or governmental authority in connection with the execution and
delivery of this Agreement or the

 

3



--------------------------------------------------------------------------------

consummation of the transactions contemplated hereby, except for such order,
consent, approval, authorization, declaration or filing as which has been
obtained or made.

8. Notices. All notices, requests, consents and other communications provided
for herein shall be in writing and shall be (i) delivered in person,
(ii) transmitted by telecopy, (iii) sent by first-class, registered or certified
mail, postage prepaid, or (iv) sent by reputable overnight courier service, fees
prepaid, to the recipient at the address or telecopy number set forth below, or
such other address or telecopy number as may hereafter be designated in writing
by such recipient. Notices shall be deemed given upon personal delivery, seven
days following deposit in the mail as set forth above, upon acknowledgment by
the receiving telecopier or one day following deposit with an overnight courier
service.

If to FBR Group:

Friedman, Billings, Ramsey Group, Inc.

1001 North Nineteenth Street

Arlington, VA 22209

Attention: Chief Legal Officer

Phone: 703-469-1040

Fax: 703-469-1140

If to FBR Capital Markets:

FBR Capital Markets Corporation

1001 North Nineteenth Street

Arlington, VA 22209

Attention: Chief Financial Officer

Phone: 703-312-9647

Fax: 703-469-1250

9. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

(c) Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto whether so expressed or not.

(d) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

4



--------------------------------------------------------------------------------

(e) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.

(f) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

(g) Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAWS OF THE COMMONWEALTH OF VIRGINIA, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER
OF THE COMMONWEALTH OF VIRGINIA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE COMMONWEALTH OF
VIRGINIA.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Management Services
Agreement on the date first written above.

 

FRIEDMAN, BILLINGS, RAMSEY GROUP, INC. By:   /s/ William J. Ginivan Name:  
William J. Ginivan Its:   SVP and Chief Legal Officer FBR CAPITAL MARKETS
CORPORATION By:   /s/ William J. Ginivan Name:   William J. Ginivan Its:   SVP,
General Counsel and Secretary

[Signature Page to Management Services Agreement]

 

6